Case: 1:20-cv-00602 Document #: 1 Filed: 01/27/20 Page 1 of 5 PagelD #:1

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION

IN RE: Susan Gunderson Case No.

Plaintiff COMPLAINT

July Demand Requested

Radius Global Solutions L.L.C.
7831 Glenroy Road, Suite 250

)
)
)
)
)
)
)
)
Minneapolis, MN 55439 )
)
)
)

Defendant

Now comes Plaintiff, by and through her attorneys, and, for her Complaint alleges as
follows:

INTRODUCTION

1. Plaintiff, Susan Gunderson, brings this action to secure redress from
unlawful collection practices engaged in by Defendant, Radius Global
Solutions, L.L.C. (hereinafter “Radius”). Plaintiff allege violation of the
Fair Debt Collection Practices Act, 15 U.S.C. Section 1692 et seq.
(“FDCPA’).

2. The FDCPA broadly prohibits any false, misleading or deceptive
threats in connection with the collection of a debt 15 U.S.C. Section
1692e.

3. A debt collection may not imply outcomes that are not legally able to
come to pass. Lox v. CDA, Ltd., 689 F.3d 818, 825 (7th Cir. 2012)

4. The Seventh Circuit has stated that "[w]hen language in a debt
collection letter can reasonably be interpreted to imply that the debt
collector will take action it has no intention or ability to undertake, the
debt collector that fails to clarify that ambiguity does so at its peril." Lox
v. CDA, Lid., 689 F.3d 818, 825 (7th Cir. 2012) (citing Gonzales
v. Arrow Financial Services,LLC, 660 F.3d 1055, 1063 (9th Cir. 2011)).

 
Case: 1:20-cv-00602 Document #: 1 Filed: 01/27/20 Page 2 of 5 PagelD #:1

5. In Wilder vs. J.C. Christensen & Associates, Inc. (Case No. 16-cv-
1979) (N.D.IL 2016), the Court stated “literally true conditional
language in a dunning letter can be deceptive if the action suggested is
legally prohibited.” /d.

6. The Sixth Circuit Court of Appeals stated “[I]f Plaintiff can show that
interest or charges could never accrue and therefore the balance owed
is truly fixed, then his claim should be allowed to go forward to
determine if, under those circumstances, Defendants’ letter was
threatening or materially misleading.” Walker v. Shermeta, Adams,
Von Allment, PC 623 F. App’x 764, 768 (6* Cir. 2015).

7. Recently, the Seventh Circuit Court of Appeals stated that the “safe
harbor” language given in Miller v. McCalla, Raymer Padrick, Cobb,
Nichols, & Clark, LLC, 214 F.3d 872 (7* Cir. 2000) is not a defense to
situations that can not legally come to pass. Recently, the Seventh
Circuit Court of Appeals weighed into the statement in paragraph 24
that it is not a protection to use this language when an outcome is
being suggested that is impossible to come to pass. Boucher v. Fin.
Sys. Of Green Bay, Inc., No. 17-2308, (7* Cir., 2018).

8. In the same Opinion, the Seventh Circuit Court of Appeals stated that
Debt Collectors must tailor boiler plate language to avoid ambiguity. /d.
at 371.

9. Moreover, the Court in Boucher stated that a Debt Collector is not
entitled to safe harbor language if it provides inaccurate language.
Spuhler vs. State Collection Services, Inc., 18-cv-01 149, (E.D. Wis.

2018)

JURISDICTION AND VENUE
10. This court has jurisdiction pursuant to 28 U.S.C. Section 1331, 1337,

1367; and 15 U.S.C. section 1692(d).
11. Venue is proper because a substantial part of the events giving rise to

this claim occurred in this District.
Case: 1:20-cv-00602 Document #: 1 Filed: 01/27/20 Page 3 of 5 PagelD #:1

PARTIES

12. Plaintiff, Susan Gunderson (hereinafter “Plaintiff’) incurred an
obligation to pay money, the primary purpose of which was for
personal, family, or household uses (the “Debt”).

13. Plaintiff is a resident of the State of Illinois

14. Defendant, Radius (“Defendant”) is a “debt collector’ as the term is
defined by 15 U.S.C. Section 1692a(6).

15. Unless otherwise stated herein, the term “Defendant” shall refer to

Aspen.
16.At some point, the original creditor, sold this debt to Defendant for debt

collection.
17. The primary operation of Defendant is the collection of debt.
ALLEGATIONS

18. The Plaintiff allegedly incurred a financial obligation in the approximate
amount of $959.46 (the “Debt”) to an original creditor (the “Creditor”

19. The Debt was purchased, assigned or transferred to Defendant for
collection, or Defendant was employed by the Creditor to collect to
Debt.

20. The Defendant attempted to collect the Debt and, as such, engaged in
“communications” as defined in 15 U.S.C. Section 1692a(2).

21.On or about September 4, 2019, Plaintiff received an initial
communication from Defendant. See Exhibit A.

22. Said letter states that the “Balance Due” is $959.46 and a Minimum
Payment Due: of $226. See Exhibit A.

23. Then, the letter stated “[A]s of the date of this letter, the balance due
on the account is $959.46. Because of accruing interest, the amount
due on this account may be greater after the date of this letter.” See
Exhibit A.

24. In reality, the account that Defendant is collecting on is rising due to

interest and late fees.
25. However, there is nothing about late fees increasing. See Exhibit A.
Case: 1:20-cv-00602 Document #: 1 Filed: 01/27/20 Page 4 of 5 PagelD #:1

26. The above facts are violation of 15 U.S.C. Section 1692g(a)(1) due to
failing to tell Plaintiff why the payment is rising.

27.The above facts are a violation of 15 U.S.C. Section 1692e due to
misleading the Plaintiff about the status of the debt.

28.Moreover, on or about October 2, 2019, Plaintiff received another initial
collection letter for a different debt. See Exhibit B.

29. The debt was for an American Express Bluecash Everyday Account.
See Exhibit B.

30. Furthermore, in said communication, it states “[B]Jecause your account
continues to accrue interest and may accrue late and other charges on
all owed balances pursuant to your agreement with your creditor, the
Total Balance on the date you pay may be greater.” See Exhibit

31.In fact, the statement in paragraph 24, by Defendant, is an impossible
outcome as there is nothing in the contract between Plaintiff and the
original creditor that would authorize “other charges.”

32. The particular account with this Creditor is an “American Express
Bluecash Everyday” which has absolutuley no other fees except
interest and Late Fees.

33. There are no “other charges” that can cause Plaintiff's debt to “vary
from day to day.”

34. Furthermore, there are no “late charges’ either as Plaintiff is now even
receiving statements from creditor as of the date of this letter.

35. Moreover, Defendant does not state what those “other charges” are.

36. Defendant is giving legal outcomes that can not come to pass.

37.Defendant is being misleading by not stating what types of “other fees”
will be charged.

38. The Defendant's conduct violated 15 U.S.C. Section 1692e by

suggesting an outcome that is a legal impossibility.

STANDING AND INJURY
Case: 1:20-cv-00602 Document #: 1 Filed: 01/27/20 Page 5 of 5 PagelD #:1

39. Plaintiff has suffered an injury in fact that is traceable to Defendant's
conduct and that is likely to be redressed by a favorable decision in
this matter.

40. Specifically, Plaintiff suffered a concrete informational injury as a result
of Defendant's failure to provide truthful information in connection with
its attempt to collect an alleged debt from Plaintiff.

41.As a direct consequence of the Defendant's acts, practices and
conduct, the Plaintiff suffered and continues to suffer from humiliation,
anger, anxiety, and frustration.

VIOLATIONS OF THE FDCPA-15 U.S.C. SECTION 1692, et seq.

42. The Plaintiff incorporates by reference all of the above paragraphs of

this Complaint as though fully stated herein.
JURY DEMAND

43. Plaintiff demands a trial by jury.

PRAYER FOR RELIEF

44. Plaintiff demands the following relief:

WHEREFORE, the Court should enter Judgment in favor of Plaintiff and

against Defendant for:
(1) Statutory damages;

(2) Attorney fees, litigation expenses and costs of suit: and
(3) Such other and further relief as the Court deems proper.

Respectfully submitted,
/s/ John Carlin

John P. Carlin #6277222
Suburban Legal Group, PC
1305 Remington Rd., Ste. C
Schaumburg, IL 60173
jcarlin@suburbanlegalgroup.com
Attorney for Plaintiff
